DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 07/08/2021, 07/08/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “VIBRATION MOTOR  WITH MOVABLE PORTION HAVING BEARING WITH FLANGE AROUND A MAGNET”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,8,10,11  are rejected under 35 U.S.C. 103 as being unpatentable over Katada (US PG Pub 20170214306 A1 hereinafter “Katada”) in view of Katada et al. (US PG PUB 20180219465 hereinafter “Katada2”). 
Re-claim 1, Katada discloses a vibration motor (1), comprising: a stationary portion (10); a movable portion (20) which is capable of vibrating with respect to the stationary portion along a central axis (P[0024], X direction) extending in an up-down direction (see Fig.3); and an elastic member (9), wherein the stationary portion (10) comprises: a case (2) comprising a housing (housings 2a, 2) which is disposed radially outside from the movable portion (see Fig.5, exploded view shows cylindrical shape of housing) and has a cylindrical shape (Fig.5) extending along the central axis (X, axis), and a coil (6),wherein the movable portion (20) comprises: a magnet (4a, 4b) which extends along the central axis (x axis, see Fig.3), and a holder (7) which is disposed above the magnet (4a, 4b); wherein the holder comprises: an upper portion (annotated Fig.3) which extends in a direction intersecting with the central axis (x axis, extends in Y direction) and is disposed above an upper surface of the magnet (see Fig.3, upper surface of magnet is in contact with 7), and a side surface portion (annotated Fig.3) which extends downward from a radial outer edge part (see Fig.3, 7 extending to encompass magnet in X direction) of the upper portion (see Fig.3) and is fixed to a radial outer side surface of the magnet (5, fixed to 5, and 4b, 4a); wherein the elastic member (9) is disposed between the upper portion (annotated Fig.3) and the case (case 2, 20) along the central axis (x axis of shaft 7); and a bottom end part (annotated Fig.3) of the elastic member (9) is fixed to the upper portion (annotated Fig.3).
  Katada fails to explicitly state that the coil which is capable of applying a driving force (coil provides magnetic field) to the movable portion.
	However, Katada discloses the coil which is capable of applying a driving force to the movable portion (P[013], a coil for driving along the axial direction the magnet portion, P[0005, coil driving force4 a Lorentz force applied to magnet).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show the coil of the device of Katada so that the coil which is capable of applying a driving force to the movable portion as shown by Katada2 showing that stator coil used electric current to generate magnetic flux and Lorentz force e forcing magnet to move as is known in the art providing desired driving force (Katada2, P[0007]).

    PNG
    media_image1.png
    591
    1034
    media_image1.png
    Greyscale

Re-claim  8, Katada as modified discloses the vibration motor according to claim 1 above. 
Katada further discloses wherein the case comprises a top surface portion (2c) disposed above the movable portion (10) and extending in the direction that intersects with the central axis (vertical, in Y direction), the elastic member (9) is disposed above the holder (7) and below the top surface portion (2c), and the elastic member is fixed (see Fig.3) to both the top surface portion and the holder (inFIg.3, 9 is fixed to top surface and 7), and supports the movable portion in a way (support it in X direction) that the movable portion is capable of vibrating along the central axis (10 moves in X direction, with springs 9 between 7 and 2c).  
Re-claim 10, Katada as  modified discloses the vibration motor according to claim 1, wherein the movable portion (10) comprises a core portion (4b,4c,4a) having the magnet (4c), and a length of the side surface portion in the up-down direction (annotated Fig.3) is 10% or more and 30% or less of a length of the core portion in the up-down direction (in the X direction, seeFig.3) (see eMPEP 2144.05, Obviousness of Ranges (I, Overlap of ranges,), the prior art including endo show the recesses and accommodation portions to have a certain depth and height, the depth or height is a range which is obvious to  have to hold the spring portion, therefore a .1 mm or .5 mm are still part of the range and are included as within the range, therefore it would be a change in proportion or shape to accommodate the spring in place and is not patentable, the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.") .
Re-claim 11, Katada as modified discloses a tactile device (P[0006], flat panel displays, vibration devices, mobile electronics) comprising the vibration motor according to claim 1 above (P[0006]). 
Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Katada in view of Katada2 as applied to claim 1 above, and in further view of Shirai (WIPO PCT Document WO 2014207974A1 hereinafter “Shirai”).
Re-claim 2, Katada as modified discloses the vibration motor according to claim 1 above. 
Katada as modified fails to explicitly teach wherein an adhesive agent is disposed between the radial outer side surface and the side surface portion.  
However, Shirai teaches an adhesive agent is disposed between the radial outer side surface and the side surface portion (Page 6, P[3], L.6, 25, 5 and movable portion 6 are fixed by an adhesive, therefore, 5 is connected to 6 which has holder that holds 5 by adhesive).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the adhesion of the surfaces of Katada as modified to use glue wherein an adhesive agent is disposed between the radial outer side surface and the side surface portion as suggested by Shirai as a form of adhesion fixing the spring to the base (Shirai, Page 6, P[3]).
Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Katada in view of Katada2 as applied to claim 1 above, and in further view of Choi et al. (US PG PUB 20200295647 hereinafter “Choi”).
Re-claim 3, Katada as modified discloses the  vibration motor according to claim 1 above. 
Katada as modified fails to explicitly teach wherein the side surface portion has a cylindrical shape extending along the central axis.  
However, Choi teaches the side surface portion has a cylindrical shape extending along the central axis (annotated Fig.3 and 4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the side surface portion extending along the central axis of Katada as modified wherein the side surface portion has a cylindrical shape extending along the central axis as shown by Choi to allow magnetic field to flow gently  and provide good structural support for magnet and device (Choi, P[0057]).

    PNG
    media_image2.png
    651
    369
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    353
    411
    media_image3.png
    Greyscale

Re-claim 4, Katada as modified discloses the  vibration motor according to claim 3 above. 
Katada as modified fails to explicitly teach wherein the side surface portion has a circular cylindrical shape extending along the central axis, the radial outer side surface of the magnet has a circular cylindrical shape extending along the central axis, and a radial inner side surface of the side surface portion is fixed to the radial outer side surface of the magnet over an entire circumference.  
However, Choi teaches wherein the side surface portion has a circular cylindrical shape (shape of 36) extending along the central axis (annotated Fig.3), the radial outer side surface of the magnet (32) has a circular cylindrical shape extending along the central axis, and a radial inner side surface of the side surface portion is fixed to the radial outer side surface of the magnet over an entire circumference (annotated Fig.3 and 4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the side surface portion extending along the central axis of Katada as modified discloses wherein the side surface portion has a circular cylindrical shape extending along the central axis, the radial outer side surface of the magnet has a circular cylindrical shape extending along the central axis, and a radial inner side surface of the side surface portion is fixed to the radial outer side surface of the magnet over an entire circumference as shown by Choi to allow magnetic field to flow gently  and provide good structural support for magnet and device (Choi, P[0057]).
Claim 5 AND 7 are rejected under 35 U.S.C. 103 as being unpatentable over Katada in view of Katada2 as applied to claim 1 above, and in further view of Zhang (US Patent 6326706 hereinafter “Zhang”).
Re-claim 5, Katada as modified teach the vibration motor according to claim 1. 
Katada as modified fail to teach wherein the stationary portion comprises a bearing portion disposed radially outside from the magnet and having a cylindrical shape that extends along the central axis, and a radial inner side surface of the bearing portion is disposed facing the radial outer side surface of the magnet in a radial direction. 
However, Zhang teaches  the stationary portion comprises a bearing portion (59) disposed radially outside from the magnet (51, or 55) and having a cylindrical shape (59 is sleeve) that extends along the central axis (annotated Fig.1b), and a radial inner side surface of the bearing portion (annotated Fig.1b) is disposed facing the radial outer side surface (see Fig.1b) of the magnet in a radial direction (annotated Fig.1b).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify bearing and magnets structure disclosed by  Katada as modified wherein the stationary portion comprises a bearing portion disposed radially outside from the magnet and having a cylindrical shape that extends along the central axis, and a radial inner side surface of the bearing portion is disposed facing the radial outer side surface of the magnet in a radial direction as shown by Zhang to reduce friction and wear and provide a smooth movement (Zhang, Col.7, L.40-41, and Col.5, L.25-27).  

    PNG
    media_image4.png
    639
    516
    media_image4.png
    Greyscale

Re-claim 7, Katada as modified teach the vibration motor according to claim 5. 
Katada as modified fail to teach wherein the coil has a ring shape surrounding the central axis and is fixed to a radial outer side surface of the bearing portion, and at least a part of a radial position of the side surface portion coincides with a radial position of the coil. 
However, Zhang shows wherein the coil (40) has a ring shape (40, is ring shape electromagnet) surrounding the central axis and is fixed to a radial outer side surface of the bearing portion (fixed to surface of 59, see Fig.1b), and at least a part of a radial position of the side surface portion coincides with a radial position of the coil (annotated Fig.1b).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify bearing and magnets structure disclosed by  katada as modified wherein the coil has a ring shape surrounding the central axis and is fixed to a radial outer side surface of the bearing portion, and at least a part of a radial position of the side surface portion coincides with a radial position of the coil as shown by Zhang to reduce friction and wear and provide a smooth movement and provide 3 phase power (Zhang, Col.7, L.40-41, and Col.5, L.25-27, and P[78])).  


    PNG
    media_image4.png
    639
    516
    media_image4.png
    Greyscale


Claim 9  IS rejected under 35 U.S.C. 103 as being unpatentable over Katada in view of Katada2 as applied to claim 1 above, and in further view of Koyama (Chinese Patent Publication CN1140924A hereinafter “Koyama”’) and Chung (WIPO PCT WO2015072664A1 hereinafter “Chung”). 
Re-claim 9, Katada as modified discloses the  vibration motor according to claim 1. 
Katada as modified fails to explicitly teach wherein an outer diameter of the housing is 4 mm or less, an outer diameter of the magnet is 3 mm or less, and an outer diameter of the side surface portion is 3.5 mm or less.  
However, Koyama teaches wherein an outer diameter of the housing is 4 mm or less (P[0002], diameter is 4 mm), an outer diameter of the magnet is 3 mm (typically, when housing is 4mm or less, magnet would be less than 4 mm, which could be 3 mm or less, see P[0002])), and an outer diameter of the side surface portion is 3.5 mm or less (typically, when housing is 4mm or less, magnet would be less than 4 mm, which could be 3 mm or less, and structures inside housing would be less than 4 mm, which could be 3.5mm or less for surface portion, they all lie in the range, see ranges in see P[0002]).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the cylindrical housing, magnet and side surface portion of Katada as modified wherein an outer diameter of the housing is 4 mm or less, an outer diameter of the magnet is 3 mm or less, and an outer diameter of the side surface portion is 3.5 mm or less as suggested by Koyama to make the device small devices, bells as an example (Koyama, P[0043]), less than 4 mm for all ranges below which falls within the range or include the range taught by Koyama, see (see eMPEP 2144.05, Obviousness of Ranges (I, Overlap of ranges,), the prior art including endo show the maximum housing diameter is 4.0 therefore it has a minimum which could be less than 4, therefore a change in shape or proportions is within the common knowledge in the art which fall within or close to the claimed range of 4 mm or less and  are still part of the range and are included as within the range, therefore it would be a change in proportion or shape to accommodate the spring in place and is not patentable, the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
Allowable Subject Matter
Claim 6 IS objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (5 and 1).
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 6,  recites “inter alia” claims 1 and claim 5, and 6. The vibration motor according to claim 5, wherein the bearing portion comprises a flange portion extending radially outward from an upper end part of the bearing portion, and a bottom surface of the side surface portion is disposed facing an upper surface of the flange portion in the up-down direction.”

    PNG
    media_image5.png
    468
    770
    media_image5.png
    Greyscale

The combination of limitations of suggested claim 6 above is unique and is not taught or suggested by any of the prior art of record alone or in combination, the combination is unique specially as highlighted above including all limitations of claims 5 and 1.   


1.   
    PNG
    media_image6.png
    719
    396
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    449
    586
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    425
    735
    media_image8.png
    Greyscale
   

    PNG
    media_image9.png
    429
    477
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    136
    393
    media_image10.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure see PTO892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834